DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claim 21 is amended.  Claims 1-21 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 2/3/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 2, 4-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US 2001/0047406) in view of Baird et al. (US 2012/0317295), hereinafter Baird.

The claims have not been amended except for claim 21, and applicant argues that prior art of record fails to teach the claims.  The examiner respectfully disagrees, however, a new ground of rejection is made in view of a new filing.

Dependent Claims
Applicant provides the same arguments conditionally based on the arguments presented to their parent claim(s).  The examiner respectfully disagrees for the reason set forth above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trahan et al. (US 2013/0007102), hereinafter Trahan.

As for claim 1, Trahan teaches a method comprising:
receiving, by a remote computing device and from a client computing device, a first indication of a first web page (paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content);
instantiating a remote desktop session on the remote computing device (paragraph [0020] describes an instantiating a virtual machine that includes a software browser application; paragraph [0066] describes a remote session browsing configuration defines a remote session communication protocol which is a remote desktop protocol (RDP)), wherein the remote desktop session is configured to execute, in response to receiving the first indication of the first web page, an instance of a web browser (paragraphs [0020] and [0033] describe subsequent to the browser session request, a network computing component point of presence (NCC POP) is selected to 
sending, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application executable on the client computing device (paragraphs [0022]-[0023] and [0038] describes subsequent to receiving an initial processing result and the allocation of processes, the client performs remaining processing actions and displays the fully processes content in a content display area of a browser, the client includes a browser to execute a remote session browsing configuration);
receiving, from a second application, data including a second indication and a third indication of the remote desktop session (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new network content in an existing browser window e.g. a user browsing a first web page corresponding to a first browse session instance may follow a link that opens a new tab or browser window to view a second web page, the request includes information associated with pieces of requested network content, web pages, documents etc. the network content displayed by the client is interpreted as a second application), wherein 
causing, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and
sending, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt of the browse session request, a single or a number of NCC POPs is/are selected, the NCC POP provides fully RDP processing results to the client computing device).

As for claim 2, Trahan teaches the method further comprising:
receiving, from the client computing device and via the second application, a fourth indication of a third web page (paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different 
instantiating, based on the fourth indication, the new remote desktop session (paragraph [0042] describes an NCC POP is selected to serve the browse session request; paragraphs [0021]-[0022] describe the selected NCC POP performs a remote session in which a remote session communication protocol i.e. RDP (paragraph [0044]) is specified), wherein the new remote desktop session is configured to execute a second instance of the web browser (paragraph [0042] and [0045] describe the NCC POPs are selected to execute three browse session requests and a browser processes set of content in a series of processing actions), and wherein the second instance of the web browser is configured to display the third web page (paragraph [0041] describes the additional browse session request includes request for web pages; paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).

As for claim 3, Trahan teaches the method further comprising:
receiving, from the client computing device and via the second application, a fourth indication of a third web page (paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request by following a link in an existing browser window), wherein the fourth indication comprises a fifth indication of a particular tab of the web browser 
causing display of the third web page in the particular tab (paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).

As for claim 4, Trahan teaches wherein the second application executes on a second client computing device or a second remote desktop session on the remote computing device (paragraphs [0041] and [0045] describe requested content i.e. second application including web pages, documents, text, media, executable scripts and the NCC POP processes sets of content in a series of processing actions).

As for claim 6, Trahan teaches wherein the second application comprises a plurality of indications of a plurality of web pages (paragraph [0041] describes the additional browse session request includes information associated with pieces of requested network content e.g. the network address of a network resource and requested content include web pages), and wherein receiving the first indication of the first web page is responsive to a user selection of the first indication from the plurality of indications (paragraph [0040] describes the user follows a link to a new network resource or entering a new network address into the browser).

As for claim 7, Trahan teaches the method further comprising: receiving, from the client computing device, an indication of the first tab (paragraph [0040] describes a 
sending, to the client computing device, a third remote session output associated with the first tab (paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).

As for claim 9, Trahan teaches wherein the first indication and the second indication are received via Hypertext Transfer Protocol (HTTP) (paragraphs [0002] and [0019] and [0034] describe the browse session requests include URLs which use http protocol to access content).

As for claim 10, Trahan teaches an apparatus comprising: one or more processors (Fig. 1, web server 110; paragraph [0099] describes computing executable components); and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (paragraph [0099] describes data that are stored on a computer readable medium and loaded into memory of the computing device to perform operations):
receive, from a client computing device, a first indication of a first web page ((paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content); 
instantiate a remote desktop session, wherein the remote desktop session is configured to execute  (paragraphs [0020] and [0033] describe subsequent to the 
send, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application executable on the client computing device (paragraphs [0022]-[0023] and [0038] describes subsequent to receiving an initial processing result and the allocation of processes, the client performs remaining processing actions and displays the fully processes content in a content display area of a browser, the client includes a browser to execute a remote session browsing configuration);
receive, from a second application, data including a second indication and a third indication of the remote desktop session (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new network content in an existing browser window e.g. a user browsing a first web page corresponding to a first browse session instance may follow a link that opens a new tab 
cause, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and
send, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt of the browse session request, a single or a number of NCC POPs is/are selected, the NCC POP provides fully RDP processing results to the client computing device).


receive, from the client computing device and via the second application, a fourth indication of a third web page (paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request, the request is made from a first web page corresponds to a first browse session instance), wherein the fourth indication comprises a second request for a new remote desktop session (paragraph [0042] describes the client requests are browse session requests that are served by NCC POPs); and
instantiate, based on the fourth indication, the new remote desktop session (paragraph [0042] describes an NCC POP is selected to serve the browse session request; paragraphs [0021]-[0022] describe the selected NCC POP performs a remote session in which a remote session communication protocol i.e. RDP (paragraph [0044]) is specified), wherein the new remote desktop session is configured to execute a second instance of the web browser (paragraph [0042] and [0045] describe the NCC POPs are selected to execute three browse session requests and a browser processes set of content in a series of processing actions), and wherein the second instance of the web browser is configured to display the third web page (paragraph [0041] describes the additional browse session request includes request for web pages; paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).


receive, from the client computing device and via the second application, a fourth indication of a third web page (paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request by following a link in an existing browser window), wherein the fourth indication comprises a fifth indication of a particular tab of the web browser (paragraph [0040] describes the user requests content associated with a second web page); and
cause display of the third web page in the particular tab (paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).

As for claim 13, Trahan teaches wherein the second application executes on a second client computing device (paragraphs [0017]-[0018] describe the generation and management of a remote application session between client computing devices and content provider; the client’s browser accesses content which includes a web page and other resources).

As for claim 14, Trahan teaches wherein the second application executes on a second session on the apparatus ((paragraphs [0041] and [0045] describe requested content i.e. second application including web pages, documents, text, media, executable scripts and the NCC POP processes sets of content in a series of processing actions).

As for claim 15, Trahan teaches wherein the second application comprises a plurality of indications of a plurality of web pages (paragraph [0041] describes the additional browse session request includes information associated with pieces of requested network content e.g. the network address of a network resource and requested content include web pages), and wherein receiving the first indication of the first web page is responsive to a user selection of the first indication from the plurality of indications (paragraph [0040] describes the user follows a link to a new network resource or entering a new network address into the browser).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan (US 2013/0007102) in view of Araujo (US 2001/0047406).

As for claim 5, Trahan teaches all the limitations set forth above except wherein a second indication is received via a proxy, and wherein the proxy is configured to receive 
However, it is well known in the art, to utilize a component that processes a request from a client device, as evidenced by Araujo.
Araujo discloses wherein a second indication is received via a proxy (paragraph [0084] and [0086] describe the user clicks on the icons which communicated back to the SEP which acts as a protocol translator to enable bi-directional, web-based, real time communication between the user browser and each of the office application, the SEP is construed as a proxy), and wherein the proxy is configured to receive the second indication from a second application and transmit the second indication of a second web page to the remote computing device (paragraph [0084] describes the SEP relays the user interaction data to the application server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for utilizing a service enablement platform. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to enable users to remotely access their office network-based applications. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to establish a secure web connection to a web server and launch an office application that generates a graphical display produced by the application (Araujo: paragraph [0084]).

As for claim 8, Trahan teaches all the limitations set forth above except wherein a remote desktop session comprises a helper application configured to receive a second 
However, it is well known in the art, to utilize a server application to process a client request, as evidenced by Araujo.
Araujo discloses wherein a remote desktop session comprises a helper application configured to receive a second indication for a second web page (Fig. 1, Client Application 72; paragraph [0085] describes an application server receives user interaction data and provides user screen shot displays through use of a remote desktop protocol), wherein the helper application causes a web browser to open the second web page in a second tab (paragraph [0085] describes the application server receives the user interaction data and provides user screen shot; paragraph [0158] describes the screen shot is rendered by the user browser). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for utilizing a server application. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to execute any thin-client applications hosted by a server. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to provide real-time results of each of operations performed by the server application to the client device (Araujo: paragraph [0085]).

As for claim 16, Trahan teaches a system comprising: a remote computing device (Fig. 1, system 100, web server 110; paragraph [0025] describes a network computing environment comprises a web server); and

wherein the client computing device is configured to:
transmit, to the remote computing device and via a 
transmit, to the remote computing device and via the

instantiate the remote desktop session (paragraph [0020] describes the network computing and storage provider instantiates  computing components that will host a browser application; paragraph [0066] describes a remote session browsing configuration defines a remote session communication protocol which is a remote desktop protocol (RDP)), wherein the remote desktop session is configured to execute, in response to receiving the first indication of the first web page, an instance of the web browser (paragraphs [0020] and [0033] describe subsequent to the browser session request, a network computing component point of presence (NCC POP) is selected to service the browse session request, the  selected NCC POP is an instance of virtual machine that includes a software browser application), and wherein the instance of the web browser is configured to display the first web page in a first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result that corresponds to the requested network content, such as a web page);
send, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application, different from the menu application, that is executable on the client computing device (paragraph [0041] describes requested content i.e. second application including web pages, 
receive the second indication (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new network content in an existing browser window e.g. a user browsing a first web page corresponding to a first browse session instance may follow a link that opens a new tab or browser window to view a second web page);
cause, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and 
send, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt of the browse session request, a single or a number of NCC POPs is/are selected, the NCC POP provides fully RDP processing results to the client computing device).
Trahan fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).


As for claim 17, Trahan teaches wherein the remote computing device is further configured to:
receive, from the client computing device and via the application, a fourth indication of a third web page (paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request, the request is made from a first web page corresponds to a first browse session instance), wherein the fourth indication comprises a second request for a new remote desktop session (paragraph [0042] describes the client requests are browse session requests that are served by NCC POPs); and
instantiate, based on the fourth indication, the new remote desktop session (paragraph [0042] describes an NCC POP is selected to serve the browse session request; paragraphs [0021]-[0022] describe the selected NCC POP performs a remote session in which a remote session communication protocol i.e. RDP (paragraph [0044]) is specified), wherein the new session comprises a second instance of the web browser 
Trahan fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to provide a user of a client device options to access additional content hosted by a content provider.

As for claim 18, Trahan teaches wherein the remote computing device is further configured to:

cause display of the third web page in the particular tab (paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).
Trahan fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to provide a user of a client device options to access additional content hosted by a content provider.


Trahan fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to provide a user of a client device options to access additional content hosted by a content provider.

As for claim 20, Trahan teaches wherein the application executes on a second remote desktop session on the remote computing device (paragraph [] describes ).
Trahan fails to teach wherein an application is a menu application.

Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan system in order to provide a user of a client device options to access additional content hosted by a content provider.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (US 2012/0226742), hereinafter Momchilov in view of  L’heureux et al. (US 2014/0259147), hereinafter L’heureux.

As for claim 21, Momchilov teaches a method comprising:
providing, by a remote computing device, a virtual session that includes an application and a web browser (paragraph [0040] describes a remote machine executes an application on behalf of a local machine  which executes a web browser);
wherein a session is a virtual session to enable a client device to access the web application (paragraph [0108] describes a virtual remote desktop session is maintained 
Momchilov fails to teach receiving, by a remote computing device, a command from a client device, the command to cause a tab of a web browser to open and display a page of a web application rather than cause the remote computing device to provide another session to enable the client device to access the web application; and
opening, by the remote computing device, the tab of the web browser in response to receipt of the command by the application, the tab to open in response to execution of at least a portion of the application.
However, it is well known in the art, to maintain an existing session of a client request to execute an application, as evidenced by L’heureux.
L’heureux discloses
receiving, by the remote computing device, a command from the client device (paragraph [0168] describes a user provides his password and initiates a command to a smart router), the command to cause a tab of the web browser to open and display a page of a web application rather than cause the remote computing device to provide another session to enable the client device to access the web application (paragraph [0169] describes when a user discontinues one device with a set of browser window open in multiple tabs, the state of those tabs are saved at the smart router and when the user connects to the smart router with a second device and launches the browser, the smart router communicates the same tabs to the second device): and
opening, by the remote computing device, the tab of the web browser in response to receipt of the command by the application, the tab to open in response to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of L’heureux for continuing an existing session of a client device. The teachings of L’heureux, when implemented in the Momchilov system, will allow one of ordinary skill in the art to hand off a session. One of ordinary skill in the art would be motivated to utilize the teachings of [new reference] in the [prior reference] system in order to achieve seamless user experience online and in media consumption even with the reality of device proliferation e.g. different device types (L’heureux: paragraph [0170]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruge (US 2017/0078406) teaches secure, anonymous browsing with a remote browsing server
Chang (US 10,868,881 B1) teaches loading web resources using remote resource pushing
Dotan et al. (US 8,701,174 B1) teach controlling access to a protected resource using a virtual desktop and ongoing authentication.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459